Exhibit 10.4

 

 

Patent and Know How License Agreement

 

 

between

Kimberly-Clark Worldwide, Inc.

and

Avent, Inc.

Made as of the 30th day of October, 2014



--------------------------------------------------------------------------------

PATENT AND KNOW HOW LICENSE AGREEMENT

THIS AGREEMENT, effective as of the 30th day of October, 2014, by and between
KIMBERLY-CLARK WORLDWIDE, INC., a Delaware corporation (“KCWW” or “Licensor”),
and AVENT, INC., a Delaware corporation (“Avent” or “Licensee”).

W I T N E S S E T H:

WHEREAS, Kimberly-Clark Corporation (“Kimberly-Clark”), the sole shareholder of
KCWW, is contributing its Health Care business to Halyard Health, Inc.
(“Halyard”), the sole shareholder of Avent, as of October 31, 2014, and is then
distributing to the shareholders of Kimberly-Clark all of the shares of common
stock of Halyard on a pro-rata basis; and

WHEREAS, KCWW possesses valuable patents and technology relating to products
manufactured and marketed by Avent and its affiliates; and

WHEREAS, in connection with the contribution, KCWW is assigning to Avent certain
of KCWW’s patents and know how and granting licenses to Avent under certain of
KCWW’s patents and know how, in both cases relating to certain products
manufactured and marketed by Avent and its affiliates; and

WHEREAS, also in connection with the contribution, Avent is granting back to
KCWW licenses under certain of the patents and technology assigned to Avent as
they relate to certain products manufactured and marketed by KCWW and its
affiliates; and

WHEREAS, KCWW and Avent desire to enter into this agreement to define the terms
and conditions of the licenses set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

ARTICLE 1

DEFINITIONS

The following terms shall have the meanings hereinafter set forth. Capitalized
terms used but not otherwise defined elsewhere in this Agreement shall have the
respective meanings given to such terms in the Distribution Agreement. Unless
the context clearly requires otherwise, the singular shall have the same meaning
as the plural and vice versa:

1.01 Affiliates – Means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. For the purpose of this definition, the term “control” means
the power to direct the management of an entity, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
term “controlled” has the meaning correlative to the foregoing. After the
Distribution, Halyard and Kimberly-Clark shall not be deemed to be under common
control for purposes hereof due solely to the fact that Halyard and
Kimberly-Clark have common stockholders. Notwithstanding the foregoing
definition, Hogla-Kimberly Limited, Kimberly-Clark de Mexico, Kimberly-Clark
Lever Private Limited, Olayan Kimberly-Clark Saudi Limited, Olayan
Kimberly-Clark Bahrain and Olayan Kimberly Child Care Products WLL are
Affiliates of Kimberly-Clark.

 

Page 1



--------------------------------------------------------------------------------

1.02 Confidential Information – Any and all proprietary information without
regard to form, both technical and business related, including Know How (as
defined hereinafter), financial data, financial plans, product or service plans
or lists of actual or potential customers or suppliers which is not commonly
known by or available to the public.

1.03 Consumer Products – Devices, products, articles or merchandise of common or
frequent use, ordinarily bought by individuals or households for private
consumption from a retail outlet or otherwise obtained or provided direct to the
consumer. Consumer Products expressly includes Kimberly-Clark Consumer Products.
Consumer Products do not include products, articles or merchandise sold by
Kimberly-Clark’s Global Health Care Business as of the Effective Date of this
Agreement.

1.04 Copyrights – Text, drawings, symbols, characters, icons, photographs,
websites, and other artwork or media.

1.05 Effective Date – The date first written herein above.

1.06 Existing Health Care Customer – shall mean any Person that purchases
Medical Products from Kimberly-Clark’s Global Health Care Business immediately
prior to the Effective Time. In the event that any such Person consists of
multiple divisions, departments, branches, offices, or other subdivisions, the
Existing Health Care Customer shall include only such divisions, departments,
branches, offices or other subdivisions that purchase Medical Products from
Kimberly-Clark’s Global Health Care Business immediately prior to the Effective
Time.

1.07 Existing K-C Consumer Customer – Any Person that purchases Consumer
Products from Kimberly-Clark’s Global Consumer Business, immediately prior to
the Effective Time. In the event that any such Person consists of multiple
divisions, departments, branches, offices, or other subdivisions, the Existing
K-C Consumer Customer shall include only such divisions, departments, branches,
offices or other subdivisions that purchase Consumer Products from
Kimberly-Clark’s Global Consumer Business, as applicable, immediately prior to
the Effective Time.

1.08 Existing KCP Customer – Any Person that purchases Professional Products
from Kimberly-Clark’s Global Professional Business and Global Partnership
Products Business immediately prior to the Effective Time. In the event that any
such Person consists of multiple divisions, departments, branches, offices, or
other subdivisions, the Existing KCP Customer shall include only such divisions,
departments, branches, offices or other subdivisions that purchase Professional
Products from Kimberly-Clark’s Global Professional Business and Global
Partnership Products Business immediately prior to the Effective Time.

1.09 Halyard Competitor – A third party that manufactures, sells or distributes
Medical Products of a type sold by Halyard.

1.10 Health Care Market – End users whose primary business is the delivery of
medical, veterinary or patient care or treatment, medical diagnostic services,
or medical care provided in connection with disaster relief, including, but not
limited to: (1) professional medical and healthcare service companies,
businesses, institutions and enterprises, (2) medical diagnostics facilities and
laboratories having patient interaction, (3) government and private
organizations providing medical care in connection with disaster relief and
(4) firms selling products or services into such end users;

Such as:

 

  •   Hospitals, including their pharmacies;

 

  •   Integrated medical service provider networks and their member facilities;

 

Page 2



--------------------------------------------------------------------------------

  •   Surgery centers, including their pharmacies;

 

  •   Blood banks;

 

  •   Bone and tissue centers;

 

  •   Physician and medical clinic offices including their pharmacies;

 

  •   Psychiatric health facilities, including their pharmacies;

 

  •   Clinics in retail outlets that perform or provide medical services or
care;

 

  •   Long-term medical care facilities, including their pharmacies;

 

  •   Medical care components of the Red Cross or other disaster relief
organizations;

 

  •   Veterinary and other facilities that primarily provide medical care to
animals; and

 

  •   Dental care facilities.

1.11 Kimberly-Clark Competitor – A third party that manufactures, sells or
distributes Kimberly-Clark Consumer Products or Professional Products of a type
sold by Kimberly-Clark.

1.12 Kimberly-Clark Consumer Products – Consumer Products whose primary purpose
is to help maintain or improve the hygiene, healthy aging process and/or
household care and maintenance of the end user. Such products include those
intended to be used in connection with enuresis, incontinence, menstruation,
personal hygiene, diaper rash, healthy skincare, household cleaning and similar
such fields, and may include medical devices, over-the-counter drugs or devices,
prescription drugs or devices, or other regulated products or materials.
Kimberly-Clark Consumer Products expressly include those products sold or
otherwise transferred to customers or end users by Kimberly-Clark’s Global
Consumer Business as of the Effective Date of this Agreement.

1.13 Know How – Refers generally to engineering drawings, technical data,
invention disclosures, reports, technical knowledge, methods, formulas,
patterns, compilations, programs, devices, techniques, tests, drawings,
processes, experience, base and analytical science relating to the manufacture,
testing, converting, packaging, handling, sales, marketing, distributing and
supplying of products and is inclusive of any and all trade secrets.

1.14 Medical Products – Devices, products, articles, methods, systems or
merchandise that are primarily utilized by (i) healthcare professionals for the
diagnosis, treatment or prevention of disease or injuries or (ii) caregivers
under the direction and supervision of medical professionals in the treatment or
prevention of disease or injuries. Medical Products expressly include those
devices, products, articles or merchandise sold or otherwise transferred to end
users or customers in the Health Care Market by Kimberly-Clark’s Global Health
Care Business as of the Effective Date of this Agreement. Medical Products do
not include devices, products, articles or merchandise sold by Kimberly-Clark’s
Global Consumer Business as of the Effective Date of this Agreement.

1.15 Patents – Refers generally to United States and foreign patents and patent
applications including any continuations, continuations-in-part, divisions,
renewals, reissues and reexaminations thereof. The Appendices include lists of
patents and patent applications that will be licensed from one party to the
other.

 

Page 3



--------------------------------------------------------------------------------

1.16 Professional Products – Devices, products, articles or merchandise whose
primary purpose is to:

 

  •   Help maintain facilities or manufacturing equipment;

 

  •   Increase or improve employee and other individuals’:

 

  •   efficiency,

 

  •   safety or protection; or

 

  •   cleanliness;

 

  •   Enhance the safety or cleanliness or efficiency of facilities or equipment
or processes.

Professional Products expressly include those devices, products, articles or
merchandise sold or otherwise transferred to customers or end users by
Kimberly-Clark’s Global Professional Business and Global Partnership Products
Business as of the Effective Date of this Agreement.

ARTICLE 2

PATENT AND KNOW HOW LICENSE GRANTS

2.01 Specific license grants from Licensor to Licensee are set forth in Appendix
A—H. The licenses in this Agreement include the right to sublicense to
Affiliates. However, unless otherwise specifically provided in the license
grants of Appendix A—H, the licenses in this Agreement do not include the right
to sub-license to any other third party. The license grants are limited to the
Patents and Know How specifically enumerated in each Appendix and do not include
any rights to Know How or Patents that are not listed or improvements to Patents
or Know How made by either party after the Effective Date of this Agreement.
Notwithstanding the foregoing, in the event that Licensor chooses in their sole
discretion to pursue patent protection for an invention that is the subject to a
license by being included as Know How, Licensee will have rights to any Patent
that matures from such an invention commensurate with the rights Licensor has to
the Patents in the subject license.

2.02 Nothing in this Agreement shall obligate Licensor to maintain any or all
licensed Patents. Notwithstanding the foregoing, in the event that Licensor
decides to allow a Patent to lapse or become abandoned, Licensor shall take
reasonable efforts to provide notice of such decision to Licensee at least
thirty (30) days prior to the date of lapse or abandonment of the Patent.
Licensee then has up to ten (10) business days following such notification to
inform Licensor as to whether or not it will take action to prevent the lapse or
abandonment of the Patent and have ownership of the Patent transferred to
Licensee. A lack of timely response by the Licensee shall be deemed to indicate
that the Licensee has no interest in the Patent that is slated to lapse or be
abandoned. Any action taken by Licensee to prevent the lapse or abandonment of a
Patent and have ownership transferred to Licensee shall be at Licensee’s
expense.

2.03 Licensor acknowledges that the grant of an exclusive license to any trade
secrets by this Agreement does not limit the ability of the Licensee or a third
party to independently develop the subject matter of any such licensed trade
secret, or in the event of such independent development, create a cause of
action for the Licensor.

2.04 Notwithstanding anything to the contrary in this Agreement, Halyard and its
Affiliates may continue selling or otherwise transferring Medical Products to
Existing Health Care Customers with the benefit of the license(s) set forth in
this Agreement.

 

Page 4



--------------------------------------------------------------------------------

2.05 Notwithstanding anything to the contrary in this Agreement, Kimberly-Clark
and its Affiliates may continue selling or otherwise transferring Professional
Products to Existing KCP Customers and Consumer Products to Existing K-C
Consumer Customers with the benefit of the license(s) set forth in the Patent
and Know How License Agreement between Avent and KCWW effective October 30,
2014.

ARTICLE 3

CONFIDENTIALITY

3.01 Neither party shall, without the prior written consent of the other party,
directly or indirectly disclose to any third party, or permit anyone on its
behalf to disclose to any third-party, any Confidential Information obtained
pursuant to and/or in connection with this Agreement, and both parties shall use
such measures to protect all such Confidential Information that it would use in
the protection of its own confidential information, and in any event no less
than reasonable care. The obligations in this Section 3.01 shall continue during
the term of this Agreement and for ten (10) years thereafter (or such shorter
period as required by applicable law); provided that with respect to any
Confidential Information that is protectable as a trade secret, such obligations
shall continue in perpetuity (or until the earlier occurrence of one of the
exceptions in Section 3.02). Notwithstanding the foregoing, this Article 3 will
not preclude the owner of Confidential Information from seeking patent
protection concerning such Confidential Information.

3.02 The obligations under Section 3.01 shall not apply to Confidential
Information that, as evidenced by written documentation: (a) was received by
such party on a non-confidential basis from a third party having the right to
impart such information; (b) was generally known or generally available to the
public prior to the Effective Date of this Agreement; (c) is independently
developed without the benefit of the Confidential Information; or (d) becomes
generally known or generally available to the public after the Effective Date of
this Agreement through no act or failure to act on the part of such party.
Confidential Information shall not be deemed to be part of the public domain
merely because such information may be contained within substantially less
specific broad disclosures or combinations of disclosures.

ARTICLE 4

MARKING

For the life of the U.S. Patents, both parties shall mark in accordance with
applicable laws all products sold, offered for sale, or otherwise disposed of by
it within the United States, its territories, or possessions, with the word
“Patent” or “Patents” and the number or numbers of the applicable U.S. Patents
being practiced on a visible surface thereof or on the package, tags, labels,
manuals, or other associated materials. It is acceptable to mark by referring to
lists of patents included on some other publicly available location such as an
internet site.

ARTICLE 5

INFRINGEMENTS OF PATENTS

5.01 Licensee shall notify Licensor promptly and fully of any infringement of
any Patent which comes to its notice. Licensor shall take such steps as Licensor
in its sole discretion shall deem advisable to abate infringements of Patents,
including, if Licensor shall so decide, the bringing of a lawsuit. When
requested by Licensor, Licensee may at its sole discretion cooperate, at
Licensor’s expense, in the conduct of such lawsuit. After deductions for
expenses incurred, Licensor and Licensee shall participate on a fair and
equitable basis in any money damages recovered.

 

Page 5



--------------------------------------------------------------------------------

5.02 Should Licensor elect not to bring a lawsuit with respect to infringement
of any Patent, Licensee may, with Licensor’s written consent, which shall not be
unreasonably withheld, bring a lawsuit, either in Licensee’s own name or jointly
with Licensor. Licensee shall be solely responsible for any and all costs
associated with such lawsuits and including costs related to the defense of any
counterclaim thereto and/or any civil or administrative challenges as to the
validity of the Patent. When requested by Licensee, Licensor may at its sole
discretion cooperate, at Licensee’s expense, in the conduct of such
lawsuit. After deductions for expenses incurred, Licensor and Licensee shall
participate on a fair and equitable basis in any money damages recovered.

ARTICLE 6

ASSIGNMENT

This Agreement and all rights and obligations hereunder may not be assigned by
either party without the express prior written consent of the other party,
except that this Agreement shall be binding upon and inure to the benefit of a
third party that acquires either party’s entire or substantially entire
business, subject to Section 7.04 below. Any assignment or attempt at the same
in the absence of prior written consent required by this paragraph shall be void
and without effect. Notwithstanding the foregoing, either party may, with
written notice to the other party, assign this Agreement to a wholly owned
Affiliate.

ARTICLE 7

TERM AND TERMINATION

7.01 Term. This Agreement shall commence on the Effective Date and shall
terminate upon expiration of the last to expire of the Patents except that any
license to Know How shall last indefinitely or until such Know How becomes
generally known or generally available to the public.

7.02 Termination for Breach by Licensee. In the event Licensee breaches any of
its representations or material obligations under this Agreement, Licensor may
terminate this Agreement and the license granted in this Agreement by giving
notice in writing to Licensee of the breach. In the event Licensee does not
correct or eliminate the breach within thirty (30) days from the date of receipt
of such notice, this Agreement, including the license to use the Licensed
Patents and Know How, shall terminate ten (10) days following the thirty
(30) day cure period.

7.03 Termination for Breach by Licensor. In the event Licensor breaches any of
its representations or material obligations under this Agreement, Licensee may
terminate this Agreement and the license granted in this Agreement by giving
notice in writing to Licensor of the breach. In the event Licensor does not
correct or eliminate the breach within thirty (30) days from the date of receipt
of such notice, this Agreement, including the license to use the Licensed
Patents and Know How, shall terminate ten (10) days following the thirty
(30) day cure period.

7.04 Termination for Change of Control. Licensor will have the right to
terminate this Agreement and the licenses granted in this Agreement by giving
written notice to Licensee in the event of a Change of Control of Licensee. A
“Change of Control” means a transaction in which there is a change in the person
or persons holding a controlling interest in the equity of Licensee (or in the
equity of any parent entity of Licensee) and such change results in the
controlling interest in the Licensee or such parent entity being held by a
Kimberly-Clark Competitor.

 

Page 6



--------------------------------------------------------------------------------

7.05 Failure to Spin Off the Health Care Business. If for any reason
Kimberly-Clark should elect not to spin off its Global Health Care Business,
then this Agreement shall be void ab initio.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.01 Representations and Warranties. Each of the parties represents and warrants
that it has authority to enter into this Agreement and to perform its
obligations under this Agreement and that it has been duly authorized to execute
and to deliver this Agreement.

8.02 No Other Representations or Warranties. Other than specifically provided
for elsewhere in this Article, nothing in this Agreement shall be construed as:

 

  (a) a warranty or representation by either party as to the validity,
enforceability, or scope of any of the Patents or Know How;

 

  (b) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents or third parties;

 

  (c) an obligation to furnish any manufacturing or technical information, or
any information concerning pending patent applications;

 

  (d) granting by implication, estoppel, or otherwise any licenses or rights
under patents other than the Patents; or

 

  (e) a requirement that either party maintain, defend or enforce any licensed
Patent.

ARTICLE 9

LIMITATIONS AND INDEMNIFICATION

9.01 With respect to the use of any and all Patents and Know-How, Licensee shall
be and remain solely responsible and liable for identifying and making
determinations regarding (i) the suitability of any good or service for a
particular purpose, (ii) any health and safety issues associated with the
handling, processing and/or use of any good or service, (iii) accuracy of all
specifications for any good or service, and (iv) compliance of any good or
service with associated regulatory or other governmental requirements.

9.02 Licensee shall indemnify and hold Licensor and Licensor’s Affiliates
harmless from or against any losses, claims, damages and expenses arising out of
or resulting from Licensee’s use of the Patents and Know-How after the Effective
Date.

ARTICLE 10

NOTICES

All notices and communications in connection with this Agreement shall be in
writing and shall be deemed sufficient and delivery thereof shall be complete on
the day of receipt if sent by KCWW by overnight commercial carrier to:

Avent Inc.

5405 Windward Parkway, Suite 100, South

Alpharetta, Georgia 30004

ATTENTION: General Counsel

 

Page 7



--------------------------------------------------------------------------------

or if sent by Avent by overnight commercial carrier to:

Kimberly-Clark Worldwide, Inc.

2100 Winchester Road

Neenah, WI 54956

ATTENTION: General Counsel

or any other address and to the attention of any other officer or person as each
of the parties hereto may specify by written notice to the other.

ARTICLE 11

SEVERABILITY OF PROVISIONS

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable in any jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby in such jurisdiction nor
shall the validity or enforceability of such provisions, or this Agreement as a
whole, be affected thereby in any other jurisdiction.

ARTICLE 12

HEADINGS

Article and paragraph headings used in this Agreement are for the purpose of
reference only and shall not be considered in construing this Agreement.

ARTICLE 13

COMPLIANCE WITH LAW

Nothing in this Agreement shall require KCWW or Avent to violate any applicable
law.

ARTICLE 14

WAIVER OF BREACH

No waiver of breach of any of the provisions of this Agreement shall be
construed to be a waiver of any succeeding breach of the same or any other
provision.

ARTICLE 15

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties relating to
the subject matter hereof, and supersedes any and all prior or contemporaneous
agreements, whether oral or written, relating to the subject matter hereof. No
amendment or change in this Agreement shall be valid unless made in writing and
signed by both parties.

ARTICLE 16

APPLICABLE LAW

This Agreement shall be construed in accordance with the substantive laws of the
State of Delaware of the United States of America, without regard to its
conflict of laws provisions. Both parties to this Agreement submit to the
personal jurisdiction of any court of competent subject matter jurisdiction
located in the State of Delaware of the United States of America.

 

Page 8



--------------------------------------------------------------------------------

ARTICLE 17

FORCE MAJEURE

Neither KCWW nor Avent shall be liable to the other for any failure to comply
with any terms of the Agreement to the extent any such failure is caused
directly or indirectly by fire, strike, union disturbance, or other industrial
dispute, war (whether or not declared), acts or the threat of terrorism, riots,
insurrection, government restrictions or other government acts, or other causes
beyond the reasonable control of either KCWW or Avent. Upon the occurrence of
any event of the type referred to in this Article, the party affected thereby
shall give prompt notice thereof to the other party, together with a description
of such event and the duration for which such party expects its ability to
comply with the provisions of this Agreement shall be affected thereby. The
party so affected shall thereafter devote reasonable commercial efforts to
remedy to the extent possible the condition giving rise to such event and to
resume performance of its obligations hereunder as promptly as possible.

ARTICLE 18

FURTHER INSTRUMENTS AND ACTS

The parties agree to execute, acknowledge and deliver all such further
instruments, and to do all such other acts, as may be necessary and appropriate
in order to effectuate this Agreement.

ARTICLE 19

RELATIONSHIP BETWEEN THE PARTIES

This Agreement does not, and shall not be deemed to, designate either party as
the agent or legal representative of the other party for any purpose whatsoever.
Neither party is granted, nor shall such party be deemed to be granted, any
right or authority under this Agreement to assume or create any obligation or
responsibility, expressed or implied, on behalf of or in the name of the other
party or to bind the other party in any manner or thing whatsoever. No joint
venture, association or partnership between KCWW and Avent is intended or shall
be deemed to be created as a result of this Agreement.

 

Page 9



--------------------------------------------------------------------------------

ARTICLE 20

COUNTERPARTS

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

IN WITNESS WHEREOF, the parties have caused their authorized representatives to
execute this Agreement.

 

KIMBERLY-CLARK WORLDWIDE, INC.           By: /s/ Jeff Doherty           Name:
Jeff Doherty           Title: Authorized Signatory AVENT, INC.           By: /s/
John W. Wesley           Name: John W. Wesley           Title: Senior Vice
President, General Counsel                     and Secretary

 

Page 10



--------------------------------------------------------------------------------

APPENDIX A – ANTI-VIRAL TECHNOLOGY

Patents and Know How: “Anti-Viral Technology” refers to delivery systems for
anti-viral agents and is limited to the following Patents and Know How and the
Know How directly related to the following Patents:

 

InventionId

  

PatentId

  

ApplicationTitle

  

Territory Name

  

Application No.

  

Patent No.

64366867    64377741    Anti-Microbial Substrates With Peroxide Treatment   
United States of America    11/847976       64481242   
Anti-Microbial Substrates With Peroxide Treatment    Patent Cooperation Treaty
   PCT/IB2008/052512   

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under the Patents and Know How set
forth above and the Know How directly related to the Patents set forth above in
this Appendix A.

Term: The term of this Anti-Viral Technology license shall end upon expiration
of the last to expire of the licensed Anti-Viral Technology Patents except that
any license to Anti-Viral Technology Know How shall last indefinitely or until
such Know How becomes generally known or generally available to the public.

 

Page 11



--------------------------------------------------------------------------------

APPENDIX B – APPLICATORS & DRESSINGS TECHNOLOGY

Patents and Know How: “Applicators & Dressings Technology” refers to liquid
applicators, delivery of skin wellness agents and wound dressings and is limited
to the following Patents and Know How and the Know How directly related to the
following Patents:

 

InventionId

  

PatentId

  

ApplicationTitle

  

Territory Name

  

Application No.

  

Patent No.

64120380    64124963    Method For Detecting Candida On Skin    United States of
America    11/513500    7763442    64378985    Method For Detecting Candida On
Skin    Patent Cooperation Treaty    PCT/IB2007/052872       64510905    Method
For Detecting Candida On Skin    Australia    2007290941    2007290941   
64510919    Method For Detecting Candida On Skin    China    200780031765.X   
   64510933    Method For Detecting Candida On Skin    European Patent   
07805195.0       64510947    Method For Detecting Candida On Skin    India   
1133/CHENP/2009       64510961    Method For Detecting Candida On Skin    Korea,
Republic of (KR)    2009-7003026       64510975    Method For Detecting Candida
On Skin    Mexico    MX/a/2009/002110    285188    64680845    Method For
Detecting Candida On Skin    United States of America    12/843922    8361742
64803219    64885742    Stable Emulsion for Prevention of Skin Irritation and
Items Using Same    United States of America    61/666382       64924350   
Stable Emulsion for Prevention of Skin Irritation and Items Using Same    United
States of America    13/925316       64925861    Stable Emulsion for Prevention
of Skin Irritation and Items Using Same    Patent Cooperation Treaty   
PCT/IB2013/055228    64930480       Pressure Ulcer Prevention Device       TBD
  

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under the Patents and Know How set
forth above and the Know How directly related to the Patents set forth above in
this Appendix B.

Term: The term of this Applicators & Dressings Technology license shall end upon
expiration of the last to expire of the licensed Applicators & Dressings
Technology Patents except that any license to Applicators & Dressings Technology
Know How shall last indefinitely or until such Know How becomes generally known
or generally available to the public.

 

Page 12



--------------------------------------------------------------------------------

APPENDIX C – FLEXIBLE BINDERS TECHNOLOGY

Patents and Know How: “Flexible Binders Technology” refers to flexible
superabsorbent binders and coatings and is limited to the following Patents and
Know How and the Know How directly related to the following Patents:

 

Patent ID

  

App Title

   Country    App No.    Patent
No. 64480289    ABSORBENT CORE INCLUDING FOLDED SUBSTRATE    United States of
America    12/110079    8207395 64097535    ARTICLES COMPRISING
TRANSPARENT/TRANSLUCENT POLYMER COMPOSITION    United States of
America    11/292570    7619131 64096816    MULTI-PURPOSE ADHESIVE COMPOSITION
   United States of
America    11/025317    7495055 64093755    ABSORBENT BINDER DESICCANT
COMPOSITION AND ARTICLES INCORPORATING IT    United States of
America    10/622752    7205259 64093085    ABSORBENT ARTICLE WITH SELF-FORMING
ABSORBENT BINDER LAYER    United States of
America    10/427808    6808801 64093083    ABSORBENT STRUCTURES WITH
SELECTIVELY PLACED FLEXIBLE ABSORBENT BINDER    United States of
America    10/427564    6964803 64093082    ABSORBENT BINDER COATING    United
States of
America    10/427700    7115321 64093081    ABSORBENT BINDER COMPOSITION AND
METHOD OF MAKING IT    United States of
America    10/427809    6887961

 

Page 13



--------------------------------------------------------------------------------

64092335    METHOD FOR MAKING AN ABSORBENT BINDER COMPOSITION AND APPLICATION
THEREOF TO A SUBSTRATE    United States of
America    10/324478    6849685 64092171    ABSORBENT CORE INCLUDING FOLDED
SUBSTRATE    United States of
America    10/318493    7378566 64092170    ABSORBENT COMPOSITE INCLUDING A
FOLDED SUBSTRATE AND AN ABSORBENT ADHESIVE COMPOSITION    United States of
America    10/318567    7294591 64090673    ABSORBENT BINDER COMPOSITION AND
METHOD OF MAKING SAME    United States of
America    10/206883    6737491 64090668    FLUID STORAGE MATERIAL INCLUDING
PARTICLES SECURED WITH A CROSSLINKABLE BINDER COMPOSITION AND METHOD OF MAKING
SAME    United States of
America    10/206888    6822135 64894403    Composition for Forming a Porous
Absorbent Structure    United States of
America    13/832966    64935678    To be Filed    Enzyme stability and
controlled release in
a Flexible Absorbent
Binder (FAB) matrix       64935809    To be Filed    FAB + Compressed
paper for wound
sealing       64936415    To be Filed    Healthcare Regimen
for a sprayable
wound healing
delivery      

 

Page 14



--------------------------------------------------------------------------------

64936677    To be Filed    Method of Making
a Hydrogel foam
Patch that delivers
Dissolved Oxygen       64937195    To be Filed    Acceleration of
FAB gelation with
Biological
Materials       64937499    To be Filed    Method to deliver
compounds/
peptides to a
wound bed for
enhanced wound
healing      

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under the Patents and Know How set
forth above and the Know How directly related to the Patents set forth above in
this Appendix C.

Term: The term of this Flexible Binders Technology license shall end upon
expiration of the last to expire of the licensed Flexible Binders Technology
Patents except that any license to Flexible Binders Technology Know How shall
last indefinitely or until such Flexible Binders Technology Know How becomes
generally known or generally available to the public.

 

Page 15



--------------------------------------------------------------------------------

APPENDIX D – CR&E TECHNOLOGIES

Patents and Know How: “CR&E Technologies” refers to technology developed by
Kimberly-Clark’s Corporate Research and Engineering team having relevance to
Medical Products and is limited to the following Know How:

TECHNOLOGY

Skin Sealant Technology (e.g., polymers in categories beyond cyanoacrylates)

P38 - Hard Surface Indicator

Topical Pain Relief Using Olive Extract

Indicator Technology (Normal, Cold, Allergy, pH Indicators)

Wound Care

Design of Endotracheal Tube (balloon placement, shape, etching, tubing)

Modeling Thermal Comfort For Surgical Apparel

Moisturizing Gloves

Blood Color Discharge

Diagnostic Technologies

CHG Skin Prep And Oral Care (chlorohexidine gluconate)

Foaming Oral Care Products - CPC, H2O2

Percutaneous Tracheostomy Safety Needle/Impedance Probe (utilizing impedance
differences between tissues and/or gas)

Design of MIC-KEY* Feeding Tube (balloon shape modeling)

Modeling Pull Forces of Feed Tube Retainers (e.g., PEG Tubes)

Position Monitoring of GJ Tube and other Feed Tubes (e.g., pH indicator)

Failure indicator for MIC-KEY* Feeding Tube

Readiness to Feed Indicator for Digestive Health

Gastric Decompression TR

Respiratory Muscle Fitness (Weaning)

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
non-exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under the Know How set forth above in
this Appendix D, except that, solely with respect to the P38 Hard Surface
Indicator Know How, Avent will not have rights to any Patent that may mature
from the P38 Hard Surface Indicator Know How.

Term: The term of this CR&E Technologies license shall last indefinitely or
until such CR&E Technologies Know How becomes generally known or generally
available to the public.

 

Page 16



--------------------------------------------------------------------------------

APPENDIX E – WOUND CARE TECHNOLOGY

Patents and Know How: “Wound Care Technology” refers to wound care formulations
including peptide sequences to reduce chrondrosarcoma and various formulations
to promote skin wellness and is limited to the following Patents and Know How
and the Know How directly related to the following Patents:

 

InventionId

   PatentId   

ApplicationTitle

   Territory Name    Application No.    Patent
No. 64035489    64088761    TRIGGERED RELEASE FROM PROTEINOID MICROSPHERES   
United States of
America    10/027441    7056535    64090345    TRIGGERED RELEASE FROM PROTEINOID
MICROSPHERES    Patent
Cooperation
Treaty    PCT/US02/18596       64096061    TRIGGERED RELEASE FROM PROTEINOID
MICROSPHERES    United States of
America    10/840557    7238371    64375602    Triggered Release From Proteinoid
Microspheres    United States of
America    11/758287    64040414    64093576    ANTI-CHRONDROSARCOMA COMPOUNDS
   United States of
America    10/601059    7189700    64348726    ANTI-CHRONDROSARCOMA COMPOUNDS   
United States of
America    11/609816    7795225

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
non-exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under the Patents and Know How set
forth above and the Know How directly related to the Patents set forth above in
this Appendix E.

Term: The term of this “Wound Care Technology” license shall end upon expiration
of the last to expire of the licensed Wound Care Technology Patents except that
any license to Wound Care Technology Know How shall last indefinitely or until
such Wound Care Technology Know How becomes generally known or generally
available to the public.

 

Page 17



--------------------------------------------------------------------------------

APPENDIX F – OTHER K-C TECHNOLOGY

Patents and Know How: “Other K-C Technology” refers to sterilization packaging,
indicators, elder care methods and pathogen selective wipes and is limited to
the following Patents and Know How and the Know How directly related to the
following Patents:

 

InventionId

   PatentId   

ApplicationTitle

   Territory Name    Application No.    Patent No. 64384712    64401147   
Self-Indicating Wipe for Removing Bacteria from a Surface    United States of
America    11/955696       64495367    Self-Indicating Wipe for Removing
Bacteria from a Surface    Patent Cooperation
Treaty    PCT/IB2008/053709       64658242    Self-Indicating Wipe for Removing
Bacteria from a Surface    Australia    2008334327    2008334327    64658244   
Self-Indicating Wipe for Removing Bacteria from a Surface    Brazil   
PI0819423-8       64658246    Self-Indicating Wipe for Removing Bacteria from a
Surface    China    200880120653.6       64658248    Self-Indicating Wipe for
Removing Bacteria from a Surface    European Patent    08807642.7       64658250
   Self-Indicating Wipe for Removing Bacteria from a Surface    Korea, Republic
of
(KR)    10-2010-7012880       64658252    Self-Indicating Wipe for Removing
Bacteria from a Surface    Mexico    MX/a/2010/006584    64036679    64093627   
WIPE COMPRISING A PATHOGEN SELECTIVE ANTIMICROBIAL    United States of
America    10/608661    7485110    64095894    WIPE COMPRISING A PATHOGEN
SELECTIVE ANTIMICROBIAL    Patent Cooperation
Treaty    PCT/US2004/011043   

 

Page 18



--------------------------------------------------------------------------------

   64095900    WIPE COMPRISING A PATHOGEN SELECTIVE ANTIMICROBIAL   
Korea, Republic of (KR)    10-2005-7023839    10-1075325    64095901    WIPE
COMPRISING A PATHOGEN SELECTIVE ANTIMICROBIAL    European Patent    04749945.4
      64095902    WIPE COMPRISING A PATHOGEN SELECTIVE ANTIMICROBIAL    Brazil
   PCT/US2004/011043       64095903    WIPE COMPRISING A PATHOGEN SELECTIVE
ANTIMICROBIAL    Australia    2004258808    2004258808    64095904    WIPE
COMPRISING A PATHOGEN SELECTIVE ANTIMICROBIAL    Mexico    PA/a/2005/013501   
268968 64393916    64885651    Vacuum Packaged Products And Methods For Making
Same    United Kingdom    09750252.0       64885629    Vacuum Packaged Products
And Methods For Making Same    Germany (Federal
Republic of)    09750252.0       64885607    Vacuum Packaged Products And
Methods For Making Same    France    09750252.0       64796824    Vacuum
Packaged Products And Methods For Making Same    United States of
America    13/239522    8323562    64665490    Vacuum Packaged Products And
Methods For Making Same    Mexico    MX/a/2010/011650       64665468    Vacuum
Packaged Products And Methods For Making Same    Korea, Republic of (KR)   
10-2010-7026055       64665446    Vacuum Packaged Products And Methods For
Making Same    Japan    2011-510083    5384622

 

Page 19



--------------------------------------------------------------------------------

   64665424    Vacuum Packaged Products And Methods For Making Same    European
Patent    09750252.0       64665402    Vacuum Packaged Products And Methods For
Making Same    China    200980118750.6    ZL200980118750.6    64665380    Vacuum
Packaged Products And Methods For Making Same    Canada    2723200      
64665358    Vacuum Packaged Products And Methods For Making Same    Brazil   
PI0907266-7       64665336    Vacuum Packaged Products And Methods For Making
Same    Australia    2009250856       64513056    Vacuum Packaged Products And
Methods For Making Same    Patent Cooperation
Treaty    PCT/IB2009/052129       64483873    Vacuum Packaged Products And
Methods For Making Same    United States of
America    12/126279    64895938    64909847    Method for Reducing Illness in
Elder Care Facilities    United States of
America    61/758905       64935287    Method for Reducing Illness in Elder Care
Facilities    United States of
America    61/883537       64943550    Method for Reducing Illness in Care
Facilities    United States of
America    14/155688       64944707    Method for Reducing Illness in Care
Facilities    Patent Cooperation
Treaty    PCT/IB2014/058416   

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under the Patents and Know How set
forth above and the Know How directly related to the Patents set forth above in
this Appendix F.

Term: The term of this Other K-C Technology license shall end upon expiration of
the last to expire of the licensed Other K-C Technology Patents except that any
license to Other K-C Technology Know How shall last indefinitely or until such
Other K-C Technology Know How becomes generally known or generally available to
the public.

 

Page 20



--------------------------------------------------------------------------------

APPENDIX G – GNW TECHNOLOGY

Patents: “GNW Patents” refers to Patents relating to the manufacture and use of
nonwoven fabrics and film/nonwoven laminates used to produce infection control
products including sterile wrap, surgical drapes, face masks, medical equipment
covers, and protective apparel, and is limited to the following Patents:

GNW Breathable Film Patents

 

Patent ID

  

Application Title

   Country    Patent No.   64079950    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    United States of
America      6632212    64084707    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE
TO THE CONTOURS OF A WEARER    Patent
Cooperation
Treaty    64084710    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE
CONTOURS OF A WEARER    Japan    64084711    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    Mexico      237228    64084712   
BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A WEARER   
Poland    64084713    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE
CONTOURS OF A WEARER    Korea, Republic
of (KR)      10-0714342    64084714    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    Indonesia    64084715    BREATHABLE
LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A WEARER    India   
64084716    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A
WEARER    China      ZL00818990.0    64084717    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    European
Patent      EP1240014    64084718    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE
TO THE CONTOURS OF A WEARER    Russian
Federation      2266138    64084719    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    South Africa      2002/4467   

 

Page 21



--------------------------------------------------------------------------------

64084720    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A
WEARER    Australia      776781    64084721    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    Brazil    64084948    BREATHABLE
LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A WEARER    Thailand   
64085153    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF THE
WEARER    Colombia      28483    64085169    BREATHABLE LAMINATE PERMANENTLY
CONFORMABLE TO THE CONTOURS OF A WEARER    Argentina    64085967    BREATHABLE
LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A WEARER    Saudi Arabia   
64500929    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A
WEARER    Germany (Federal Republic
of)      60041982.7    64500932    BREATHABLE LAMINATE PERMANENTLY CONFORMABLE
TO THE CONTOURS OF A WEARER    United Kingdom      EP1240014    64083812   
BREATHABLE LAMINATE PERMANENTLY CONFORMABLE TO THE CONTOURS OF A WEARER   
United States of America      6579274    64082265    FILM HAVING HIGH
BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH    United States of
America    64085550    FILM HAVING HIGH BREATHABILITY INDUCED BY LOW
CROSS-DIRECTIONAL STRETCH    United States of America      6821915    64086251
   FILM HAVING HIGH BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH   
Patent Cooperation Treaty    64086255    FILM HAVING HIGH BREATHABILITY INDUCED
BY LOW CROSS-DIRECTIONAL STRETCH    Australia      2001259103    64086256   
FILM HAVING HIGH BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH   
European Patent      EP1299460    64086257    FILM HAVING HIGH BREATHABILITY
INDUCED BY LOW CROSS-DIRECTIONAL STRETCH    South Africa      2002/7687   

 

Page 22



--------------------------------------------------------------------------------

64086258    FILM HAVING HIGH BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL
STRETCH    Japan    64086259    FILM HAVING HIGH BREATHABILITY INDUCED BY LOW
CROSS-DIRECTIONAL STRETCH    Korea, Republic of (KR)      10-0753313    64086260
   FILM HAVING HIGH BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH   
Brazil      PI0110181-1    64086261    FILM HAVING HIGH BREATHABILITY INDUCED BY
LOW CROSS-DIRECTIONAL STRETCH    China      ZL01808960.7    64086262    FILM
HAVING HIGH BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH    Mexico   
  229351    64086333    FILM HAVING HIGH BREATHABILITY INDUCED BY LOW
CROSS-DIRECTIONAL STRETCH    Argentina      AR028390B1    64092447   
CROSS-DIRECTIONAL EXTENDIBLE FILMS HAVING HIGH BREATHABILITY AND LOW OUTER
DAMPNESS    United States of America    64094590    FILM HAVING HIGH
BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH    United States of
America      6811865    64098931    FILM HAVING HIGH BREATHABILITY INDUCED BY
LOW CROSS-DIRECTIONAL STRETCH    United Kingdom      EP1299460    64098932   
FILM HAVING HIGH BREATHABILITY INDUCED BY LOW CROSS-DIRECTIONAL STRETCH   
France      EP1299460    64098933    FILM HAVING HIGH BREATHABILITY INDUCED BY
LOW CROSS-DIRECTIONAL STRETCH    Germany (Federal
Republic of)      60120407.7    64087263    BREATHABLE MULTILAYER FILMS WITH
BREAKABLE SKIN LAYERS    United States of America      6638636    64089696   
BREATHABLE MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS   
Patent Cooperation Treaty    64089702    BREATHABLE MULTILAYER FILMS WITH
BREAKABLE SKIN LAYERS    Australia    64089703    BREATHABLE MULTILAYER FILMS
WITH BREAKABLE SKIN LAYERS    Brazil      PI0210954-9    64089704    BREATHABLE
MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS    China      ZL02816861.5   

 

Page 23



--------------------------------------------------------------------------------

64089705    BREATHABLE MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS    Colombia
   64089706    BREATHABLE MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS   
European Patent      1423275    64089707    BREATHABLE MULTILAYER FILMS WITH
BREAKABLE SKIN LAYERS    Japan    64089708    BREATHABLE MULTILAYER FILMS WITH
BREAKABLE SKIN LAYERS    Korea, Republic of (KR)    64089709    BREATHABLE
MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS    Mexico      ?    64089710   
BREATHABLE MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS    South Africa     
2004/0068    64090945    BREATHABLE MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS
   Argentina      AR036291B1    64764414    BREATHABLE MULTILAYER FILMS WITH
BREAKABLE SKIN LAYERS    France      1423275    64764453    BREATHABLE
MULTILAYER FILMS WITH BREAKABLE SKIN LAYERS    Germany (Federal Republic
of)      1423275    64764492    BREATHABLE MULTILAYER FILMS WITH BREAKABLE SKIN
LAYERS    United Kingdom      1423275    64094023    MICROPOROUS STRETCH THINNED
FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS   
United States of America      7932196    64095860    MICROPOROUS STRETCH-THINNED
FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS   
Patent Cooperation Treaty    64095871    MICROPOROUS STRETCH-THINNED
FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS   
Brazil    64095872    MICROPOROUS STRETCH-THINNED FILM/NONWOVEN LAMINATES AND
LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS    South Africa      2006/00764
   64095873    MICROPOROUS STRETCH-THINNED FILM/NONWOVEN LAMINATES AND LIMITED
USE OR DISPOSABLE PRODUCT APPLICATIONS    Japan    64095874    MICROPOROUS
STRETCH-THINNED FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT
APPLICATIONS    China   

 

Page 24



--------------------------------------------------------------------------------

64095875    MICROPOROUS STRETCH-THINNED FILM/NONWOVEN LAMINATES AND LIMITED USE
OR DISPOSABLE PRODUCT APPLICATIONS    Korea, Republic of (KR)    64095876   
MICROPOROUS STRETCH-THINNED FILM/NONWOVEN LAMINATES AND LIMITED USE OR
DISPOSABLE PRODUCT APPLICATIONS    Mexico      257808    64095877    MICROPOROUS
STRETCH-THINNED FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT
APPLICATIONS    Colombia    64095878    MICROPOROUS STRETCH-THINNED
FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS   
Australia    64095881    MICROPOROUS STRETCH-THINNED FILM/NONWOVEN LAMINATES AND
LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS    European Patent      EP1656253
   64096320    MICROPOROUS STRETCH THINNED FILM/NONWOVEN LAMINATES AND LIMITED
USE OR DISPOSABLE PRODUCT APPLICATIONS    Argentina    64351652    MICROPOROUS
STRETCH-THINNED FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT
APPLICATIONS    France      EP1656253    64351656    MICROPOROUS STRETCH-THINNED
FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS   
Germany (Federal
Republic of)      602004006760.1    64351660    MICROPOROUS STRETCH-THINNED
FILM/NONWOVEN LAMINATES AND LIMITED USE OR DISPOSABLE PRODUCT APPLICATIONS   
United Kingdom      EP1656253   

 

Page 25



--------------------------------------------------------------------------------

GNW Non-Woven Applications

 

Patent ID

  

Application Title

   Country    Application No.      Patent No.   64371496    Antistatic
Breathable Nonwoven Laminate Having Improved Barrier Properties    United States
of
America       64495492    Antistatic Breathable Nonwoven Laminate Having
Improved Barrier Properties    Patent
Cooperation
Treaty       64495494    Antistatic Breathable Nonwoven Laminate Having Improved
Barrier Properties    Argentina      80105423       64663686    Antistatic
Breathable Nonwoven Laminate Having Improved Barrier Properties    Australia   
     2008337175    64663688    Antistatic Breathable Nonwoven Laminate Having
Improved Barrier Properties    Brazil      PI0819424-6       64663690   
Antistatic Breathable Nonwoven Laminate Having Improved Barrier Properties   
European
Patent         2222466    64663692    Antistatic Breathable Nonwoven Laminate
Having Improved Barrier Properties    Korea, Republic
of (KR)      10-2010-7012929       64663694    Antistatic Breathable Nonwoven
Laminate Having Improved Barrier Properties    Mexico         287685    64964958
   Antistatic Breathable Nonwoven Laminate Having Improved Barrier Properties   
Germany
(Federal
Republic of)         2222466    64964959    Antistatic Breathable Nonwoven
Laminate Having Improved Barrier Properties    United
Kingdom         2222466    64590002    Puncture Resistant Fabric    United
States of
America         8709959    64674146    Puncture Resistant Fabric    Patent
Cooperation
Treaty       64820109    Puncture Resistant Fabric    Australia      2010337911
      64820136    Puncture Resistant Fabric    Canada      2781838      
64820163    Puncture Resistant Fabric    European
Patent      10840682.8       64820190    Puncture Resistant Fabric    Japan     
2012-546529       64820217    Puncture Resistant Fabric    Mexico     
  MX/a/
2012/007628  
      64786169    HIGH REPELLENCY FILMS VIA MICROTOPOGRAPHY AND POST TREATMENT
   United States of
America       64857984    HIGH REPELLENCY FILMS VIA MICROTOPOGRAPHY AND POST
TREATMENT    Patent
Cooperation
Treaty       64691757    Nonwoven Webs Having Improved Barrier Properties   
United States of
America       64776430    Nonwoven Webs Having Improved Barrier Properties   
Patent
Cooperation
Treaty       64921564    Nonwoven Webs Having Improved Barrier Properties   
Australia       64921565    Nonwoven Webs Having Improved Barrier Properties   
Brazil       64921566    Nonwoven Webs Having Improved Barrier Properties   
China       64921567    Nonwoven Webs Having Improved Barrier Properties   
European
Patent       64921568    Nonwoven Webs Having Improved Barrier Properties   
Korea, Republic
of (KR)       64921569    Nonwoven Webs Having Improved Barrier Properties   
Mexico      

 

Page 26



--------------------------------------------------------------------------------

GNW Non-Woven Patents

 

Patent ID

  

Application Title

   Country    Patent No.   64070110    STRETCH-THINNED FILMS COMPRISING LOW
CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    United States of
America      5947944    64072794    STRETCHED-THINNED BREATHABLE FILMS RESISTANT
TO BLOOD AND VIRUS PENETRATION    United States of
America      6002064    64073075    STRETCHED-THINNED FILMS COMPRISING LOW
CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    Patent
Cooperation
Treaty    64073093    STRETCHED-THINNED FILMS COMPRISING LOW CRYSTALLINITY
POLYMERS AND LAMINATESTHEREOF    Australia      728912    64073094   
STRETCHED-THINNED FILMS COMPRISING LOW CRYSTALLINITY POLYMERS AND
LAMINATESTHEREOF    Brazil      PI9714192-5    64073095    STRETCHED-THINNED
FILMS COMPRISING LOW CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    Canada   
64073096    STRETCHED-THINNED FILMS COMPRISING LOW CRYSTALLINITY POLYMERS AND
LAMINATESTHEREOF    China      97181156.3    64073097    STRETCH-THINNED FILMS
COMPRISING LOW CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    European Patent   
  EP0948567    64073098    STRETCHED-THINNED FILMS COMPRISING LOW CRYSTALLINITY
POLYMERS AND LAMINATESTHEREOF    Korea, Republic
of (KR)      10-500076    64073100    STRETCHED-THINNED FILMS COMPRISING LOW
CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    Mexico      208974    64073108   
STRETCH-THINNED FILMS COMPRISING LOW CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF
   France      EP0948567    64073109    STRETCH-THINNED FILMS COMPRISING LOW
CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    United Kingdom      EP0948567   
64073110    STRETCH-THINNED FILMS COMPRISING LOW CRYSTALLINITY POLYMERS AND
LAMINATESTHEREOF    Germany
(Federal
Republic of)      69710783.3    64073111    STRETCH-THINNED FILMS COMPRISING LOW
CRYSTALLINITY POLYMERS AND LAMINATESTHEREOF    Italy      EP0948567    64073261
   STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS PENETRATION
   Patent
Cooperation
Treaty    64073270    STRETCHED-THINNED FILMS COMPRISING LOW CRYSTALLINITY
POLYMERS AND LAMINATESTHEREOF    Thailand   

 

Page 27



--------------------------------------------------------------------------------

64073277    STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS
PENETRATION    Australia      732173    64073278    STRETCHED-THINNED BREATHABLE
FILMS RESISTANT TO BLOOD AND VIRUS PENETRATION    Brazil      PI9713796-0   
64073279    STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS
PENETRATION    Canada    64073280    STRETCHED-THINNED BREATHABLE FILMS
RESISTANT TO BLOOD AND VIRUS PENETRATION    China      97181143.1    64073281   
STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS PENETRATION   
European Patent      EP0948568    64073282    STRETCHED-THINNED BREATHABLE FILMS
RESISTANT TO BLOOD AND VIRUS PENETRATION    Korea, Republic of (KR)     
10-0500075    64073283    STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD
AND VIRUS PENETRATION    Mexico      205641    64073285    STRETCHED-THINNED
BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS PENETRATION    France     
EP0948568    64073286    STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD
AND VIRUS PENETRATION    United Kingdom      EP0948568    64073287   
STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS PENETRATION   
Germany (Federal
Republic of)      69717146.9    64073288    STRETCHED-THINNED BREATHABLE FILMS
RESISTANT TO BLOOD AND VIRUS PENETRATION    Italy      EP0948568    64073303   
STRETCHED-THINNED BREATHABLE FILMS RESISTANT TO BLOOD AND VIRUS PENETRATION   
Thailand      17688    64073306    STRETCHED-THINNED BREATHABLE FILMS RESISTANT
TO BLOOD AND VIRUS PENETRATION    Argentina      011303    64073307   
STRETCHED-THINNED FILMS COMPRISING LOW CRYSTALLINITY POLYMERS AND
LAMINATESTHEREOF    Argentina      AR011302B1    64086870    SIDED TOPICAL
TREATMENT FOR IMPROVED BARRIER FABRIC PERFORMANCE    United States of
America    64088222    TREATED NONWOVEN FABRICS    United States of
America      6787184    64089697    TREATED NONWOVEN FABRICS    Patent
Cooperation
Treaty    64089741    TREATED NONWOVEN FABRICS    Korea, Republic of (KR)     
10-0869607    64089742    TREATED NONWOVEN FABRICS    Mexico      262112   
64089743    TREATED NONWOVEN FABRICS    Japan      4339110    64089744   
TREATED NONWOVEN FABRICS    United Kingdom      GB2393739    64089745    TREATED
NONWOVEN FABRICS    Germany (Federal
Republic of)    64089746    TREATED NONWOVEN FABRICS    Brazil   

 

Page 28



--------------------------------------------------------------------------------

64090317    TREATED NONWOVEN FABRICS    Argentina    64098658    TREATED
NONWOVEN FABRICS    European Patent    64096507    EXTRUDED THERMOPLASTIC
ARTICLES WITH ENHANCED SURFACE SEGREGATION OF INTERNAL MELT ADDITIVE    United
States of
America    64528243    Extruded Thermoplastic Articles with Enhanced Surface
Segregation of Internal Melt Additive    United States of
America      7781353    64092330    BREATHABLE FILM AND FABRIC HAVING LIQUID AND
VIRAL BARRIER    United States of
America      7381666    64094509    BREATHABLE FILM AND FABRIC HAVING LIQUID AND
VIRAL BARRIER    Patent
Cooperation
Treaty    64094523    BREATHABLE FILM AND FABRIC HAVING LIQUID AND VIRAL BARRIER
   European Patent      EP1572452    64094524    BREATHABLE FILM AND FABRIC
HAVING LIQUID AND VIRAL BARRIER    Japan      4429174    64373273    BREATHABLE
FILM AND FABRIC HAVING LIQUID AND VIRAL BARRIER    France      EP1572452   
64373277    BREATHABLE FILM AND FABRIC HAVING LIQUID AND VIRAL BARRIER   
Germany
(Federal
Republic of)      EP1572452    64373281    BREATHABLE FILM AND FABRIC HAVING
LIQUID AND VIRAL BARRIER    United
Kingdom      EP1572452    64094994    METHOD OF TREATING SUBSTRATES WITH IONIC
FLUOROPOLYMERS    United States of
America      7931944    64094995    METHOD OF TREATING NONWOVEN FABRICS WITH
NON-IONIC FLUOROPOLYMERS    United States of
America      7811949    64096334    METHOD OF TREATING SUBSTRATES WITH IONIC
FLUOROPOLYMERS    Patent
Cooperation
Treaty    64096335    METHOD OF TREATING NONWOVEN FABRICS WITH NON-IONIC
FLUOROPOLYMERS    Patent
Cooperation
Treaty    64096601    METHOD OF TREATING SUBSTRATES WITH IONIC FLUOROPOLYMERS   
Argentina      AR 046839 B1    64096602    METHOD OF TREATING NONWOVEN FABRICS
WITH NON-IONIC FLUOROPOLYMERS    Argentina    64122695    METHOD OF TREATING
SUBSTRATES WITH IONIC FLUOROPOLYMERS    Brazil    64122696    METHOD OF TREATING
SUBSTRATES WITH IONIC FLUOROPOLYMERS    China      ZL 200480033207.3    64122697
   METHOD OF TREATING SUBSTRATES WITH IONIC FLUOROPOLYMERS    European Patent   
  1687477    64122698    METHOD OF TREATING SUBSTRATES WITH IONIC FLUOROPOLYMERS
   Korea, Republic
of (KR)      10-1135300    64122699    METHOD OF TREATING SUBSTRATES WITH IONIC
FLUOROPOLYMERS    Mexico      289819    64122700    METHOD OF TREATING NONWOVEN
FABRICS WITH NON-IONIC FLUOROPOLYMERS    Brazil    64122701    METHOD OF
TREATING NONWOVEN FABRICS WITH NON-IONIC FLUOROPOLYMERS    China     
ZL200480034718.7    64122702    METHOD OF TREATING NONWOVEN FABRICS WITH
NON-IONIC FLUOROPOLYMERS    European Patent   

 

Page 29



--------------------------------------------------------------------------------

64122703    METHOD OF TREATING NONWOVEN FABRICS WITH NON-IONIC FLUOROPOLYMERS   
Korea, Republic of
(KR)      10-1148414    64122704    METHOD OF TREATING NONWOVEN FABRICS WITH
NON-IONIC FLUOROPOLYMERS    Mexico      280700    64893314    METHOD OF TREATING
NONWOVEN FABRICS WITH NON-IONIC FLUOROPOLYMERS    Germany (Federal
Republic of)    64893315    METHOD OF TREATING NONWOVEN FABRICS WITH NON-IONIC
FLUOROPOLYMERS    United Kingdom    64893491    METHOD OF TREATING SUBSTRATES
WITH IONIC FLUOROPOLYMERS    Germany (Federal
Republic of)      1687477    64893492    METHOD OF TREATING SUBSTRATES WITH
IONIC FLUOROPOLYMERS    United Kingdom      1687477    64096241    SYNERGISTIC
FLUOROCHEMICAL TREATMENT BLEND    United States of
America      7285595    64097625    LAMINATE CONTAINING A FLUORINATED NONWOVEN
WEB    United States of
America      7976662    64128535    Hydrogel-Web Composites for Thermal Energy
Transfer Applications and Methods of Makfing the Same    United States of
America      7678716    64379021    Hydrogel-Web Composites for Thermal Energy
Transfer Applications and Methods of Making the Same    Patent
Cooperation
Treaty    64364678    Cooling Product    United States of
America      8187697    64410720    Cooling Product    Patent
Cooperation
Treaty    64691754    Nonwoven Webs Having Improved Barrier Properties    United
States of
America      8551895    64776432    Nonwoven Webs Having Improved Barrier
Properties    Patent
Cooperation
Treaty    64921584    Nonwoven Webs Having Improved Barrier Properties   
Australia    64921585    Nonwoven Webs Having Improved Barrier Properties   
Brazil    64921586    Nonwoven Webs Having Improved Barrier Properties    China
   64921587    Nonwoven Webs Having Improved Barrier Properties    European
Patent    64921588    Nonwoven Webs Having Improved Barrier Properties    Korea,
Republic of
(KR)    64921589    Nonwoven Webs Having Improved Barrier Properties    Mexico
  

Know How: “BSFL Know How” refers to Breathable Spunbond/Film Laminate (“BSFL”)
Know How, which is technology associated with the design, operation and
maintenance of the methods of making, treating, converting, testing, packaging,
and handling breathable spunbond/film laminates as such equipment and methods
are commercially practiced on the Effective Date of this Agreement.

“BTC Know How” refers to Back Table Cover (“BTC”) Know How, which is technology
associated with the design, operation and maintenance of the methods of making,
treating, converting, testing, packaging, and handling BTC laminates as such
equipment and methods are commercially practiced on the Effective Date of this
Agreement.

 

Page 30



--------------------------------------------------------------------------------

Trade Secrets: “BSFL Trade Secrets” refer to the specific centerline good run
settings for the following BSFL processes as such methods are commercially
practiced in relation to the MICROCOOL and AERO BLUE products on the Effective
Date of this Agreement; the good run settings are the combination of:

 

  •   resin composition and type

 

  •   filler composition and type

 

  •   film structure

 

  •   stretch conditions and settings

 

  •   retraction conditions and settings

Patent License: KCWW hereby grants to Avent a royalty-free, worldwide,
irrevocable, exclusive license to make, have made, use, import, offer for sale,
and sell Medical Products in the Health Care Market under the Patents set forth
above in this Appendix G.

BSFL Trade Secrets License: KCWW hereby grants to Avent a royalty-free,
worldwide, irrevocable, exclusive license to make, have made, use, import, offer
for sale, and sell Medical Products in the Health Care Market or to any Existing
Health Care Customer under the BSFL Trade Secrets set forth above in this
Appendix G.

Option: KCWW further grants Avent an option to receive from KCWW a royalty-free,
irrevocable, non-exclusive license to make and use BSFL Know How and BTC Know
How at the Lexington Mill; such option exercisable for a period of five
(5) years from the Effective date, upon Avent’s acquisition of film
manufacturing equipment at the Lexington Mill.

Term: The term of the GNW Patents license shall end upon expiration of the last
to expire of the licensed GNW Patents except that any license to BSFL Trade
Secrets shall last indefinitely or until such BSFL Trade Secrets becomes
generally known or generally available to the public. Should Avent exercise its
option to the BSFL Know How license, such license shall last indefinitely or
until such BSFL Know How becomes generally known or generally available to the
public

 

Page 31



--------------------------------------------------------------------------------

APPENDIX H – BUSINESS PROCESS TECHNOLOGY

Patents, Copyrights and Know How: “Business Process Technology” refers to
Patents, Copyrights and Know How that relate to business operations and can
refer to Environmental, Finance, Human Resources, Information Technology, Legal,
Treasury or other such methodologies. Business Process Technology is limited to
the Business Process Technology Patents, Business Process Technology Copyrights
and Business Process Technology Know How that was used by Kimberly-Clark’s
Global Health Care Business as of the Effective Date. Business Process
Technology does not include any Business Process Technology Patents, Business
Process Technology Copyrights or Business Process Technology Know How that are
solely directed to Consumer Products, Professional Products or are solely
directed to the manufacturing, production or branding of Consumer Products or
Professional Products.

License: KCWW hereby grants to Avent a royalty-free, worldwide, irrevocable,
non-exclusive license to make, have made, use, import, offer for sale, and sell
Medical Products in the Health Care Market under Business Process Technology as
set forth in this Appendix H.

Term: The term of this Business Process Technology license shall end upon
expiration of the last to expire of the licensed Business Process Technology
Patents or Copyrights except that any license to Business Process Technology
Know How shall last indefinitely or until such Business Process Technology Know
How becomes generally known or generally available to the public.

 

Page 32